DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is a response to Applicant's amendment filed on March 10, 2021. 

Status of Claims
Claim 1 has been amended. Claims 9-10 have been cancelled. Claims 4-8 and 11-12 have been withdrawn. New claim 13 has been added. Claims 1-8 and 11-13 are pending. Claims 1-3 and 13 are examined herein.

Response to Amendments 
The Amendments to the Claims filed 03/10/2021 have been entered.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-3 are withdrawn in view of the Applicant's amendments and arguments. Since claims 9 and 10 have been cancelled, the previous objections of claims 9-10 and the previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 9-10 are considered moot. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 03/10/2021 have been fully considered. 
Applicants argue that the cited references, Iida et al. (JPH04200742A) and Sayari et al. (US 7,767,004 B2), fail to teach or suggest each and every limitation of independent claim 1, 
In response, the applicants’ arguments directs the amended claim limitation or newly added claim limitation. Therefore, the arguments are considered moot. 
Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3 and 13 are presented in the instant Office action in view of the newly found references Sayari et al. (US 8,361,200 B2) and Sayari et al. (Expanding the pore size of MCM-41 silicas: Use of amines as expanders in direct synthesis and post-synthesis procedures, 1999, Journal of Physical Chemistry, Vol. 103, pp. 3651-3658), and the previously found reference including Iida et al. 

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (JPH04200742A, excerpt from the machine-translated English document as attached, hereinafter “Iida”), in view of Sayari et al. (US 8,361,200 B2, hereinafter “Sayari”).
In regard to claim 1, Iida discloses a carbon dioxide gas adsorbent that is obtained by adding an amine to a silica gel and that can be used repeatedly (page 1, Abstract), wherein the silica gel has a surface area of 200-500 m2/g, a pore volume of 0.3 ml/g or more and a particle size of 50 mesh (a particle size of approximately 0.3 mm) or more and the use of an alkanolamine or an ethyleneamine as the amine (pages 3-4).  
Iida discloses a method of preparing the carbon dioxide gas adsorbent that is obtained by adding an amine to a silica gel, wherein the method comprises:
(i) a solution prepared by dissolving an amine compound and water in an appropriate solvent is sprayed onto the adsorbent, or the adsorbent is immersed in an aqueous solution of the amine compound and sufficiently adsorbed; and
(ii) conducting filtration and drying the amine impregnated adsorbent (page 5).
Iida discloses the silica gel has a surface area of 200-500 m2/g, a pore volume of 0.3 ml/g or more and a particle size of 50 mesh (a particle size of approximately 0.3 mm) or more and the use of an alkanolamine or an ethyleneamine as the amine (pages 3-4).  The recited particle size and pore volume range are considered obvious over teachings of Iida. See MPEP 2144.05.
Iida discloses the appropriate content of water varies depending on the type of adsorbent and the amine compound attached, but is usually 0 to 40 parts by weight based on 100 parts by weight of the adsorbent in order to apply the amine compound and water to the adsorbent (pages 4-5) which directs an amine solution concentration of about 60 wt% up to close to 100 wt% Iida disclosure. Iida discloses an amine compound having a boiling point 100 [Symbol font/0xB0]C or higher, for example, monoethanolamine or triethylenediamine (page 1). This directs a liquid phase amine impregnation into the silica gel, as set forth above. Therefore, it is reasonably expected that the impregnation temperature is less than 100 [Symbol font/0xB0]C which renders the recited impregnation temperature range of 10-100 [Symbol font/0xB0]C obvious. See MPEP 2144.05.
Iida does not explicitly disclose the silica gel has an average pore diameter range of from 30 nm to 100 nm.
Sayari discloses a mesoporous adsorbent for removal of acid gases comprising CO2 from flue gas, natural gas, air (Abstract; col. 1, lines 16-25). Sayari discloses an adsorbent for removal of acid gases and use thereof, and further discloses a mesoporous silica having a pore volume of between 0.4 and 4 cm3/g, a median pore diameter of between 2 and 50 nm and a BET surface area of between 500 and 2000 m2/g (col. 2, line 34-43), wherein the silica was treated with amines (col. 10, lines 5-25). Sayari discloses a mesoporous silica having a pore diameter of 2-50 nm is an effective CO2 adsorbent (col. 2, line 15 thru col. 3, line 33).  Since the claimed pore diameter range of 30-100 nm overlaps the pore diameter range of 2-50 nm taught by Sayari, the pore diameter range recited in claim 1 is considered prima facie obvious. See MPEP 2144.05.
It is noted that both the Iida and Sayari references direct a carbon dioxide gas adsorbent that is obtained by adding an amine to a silica gel, wherein the amine is impregnated into silica gel. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the carbon dioxide gas  Iida to provide the silica gel has an average pore diameter range (mesoporous silica gel) that is overlapped the ranges recited in claimed invention as taught by Sayari, this is because a mesoporous silica having a pore diameter of between 2-50 nm is an effective silica support to make carbon dioxide gas adsorbent impregnated with amine solution as taught by Sayari (cols. 1-4; col. 4, line 64 thru col. 5, line 3).  

In regard to claim 2, since Iida, in view of Sayari, discloses the same process of making carbon dioxide gas adsorbent that is obtained by adding an amine to a silica gel as that recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Iida, in view of Sayari, to function the same as the process recited in claim 1.  Specifically, it is asserted that one would reasonably expect the process of Iida, in view of Sayari, would results in a carbon dioxide gas adsorbent that is obtained by adding an amine to a silica gel that shows a water proof property N as recited in claim 2 of claimed invention. See MPEP 2112.01 and 2112.02. 

In regard to claim 3, Sayari discloses an amine compound comprising ethylenediamine (col. 3, lines 1-6).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iida, in view of Sayari, as applied to claim 1 above, and further in view of Sayari et al. (Expanding the pore size of MCM-41 silicas: Use of amines as expanders in direct synthesis and post-synthesis procedures, 1999, Journal of Physical Chemistry, Vol. 103, pp. 3651-3658, hereinafter “Sayari_1999”).
Iida, in view of Sayari, does not explicitly disclose the silica gel has an average pore diameter range of from 70 nm to 100 nm.
Sayari_1999 discloses a method for pore-size engineering of mesoporous silicas using amines as swelling agents (Abstract). Sayari discloses that the development of strategies for the synthesis of materials with controllable pore sizes within as wide a range as possible has been investigated, and further discloses that recently developed techniques for the synthesis of silicas with narrow pore-size distributions, pore dimensions ranging from small mesopores (2-4 nm) to macropores (>50 nm), and often periodic structures (page 3651, col. 1, 2nd paragraph). Sayari discloses that pore diameter of greater than 50 nm is obtained by emulsion templating (page 3651, col. 2, TABLE 1).  Since the claimed pore diameter range of 70-100 nm is encompassed by the pore diameter range of greater than 50 nm taught by Sayari_1999, the pore diameter range recited in claim 13 is considered prima facie obvious. See MPEP 2144.05.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the carbon dioxide gas adsorbent of Iida, in view of Sayari, to provide the silica gel has an average pore diameter range (mesoporous silica gel) that is overlapped the ranges recited in claimed invention as taught by Sayari_1999, this is because a mesoporous silica having a pore diameter of greater than 50 nm is a known, available silica adsorbent material (page 3651, col. 2, TABLE 1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772